DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (PG Pub. No. US 2019/0164966 A1).
Regarding claim 1, Wang teaches a semiconductor device (fig. 23) comprising: 
an active region (¶ 0013: fin 112, comprising a transistor channel) disposed on a substrate (¶ 0012: 110) and including first and second sidewalls which extend in a first direction (fig. 1: 112 comprises sidewalls extending in a lengthwise direction); and 
an epitaxial pattern (¶ 0058: 420') disposed on the active region (fig. 23: 420' disposed on 112), 
wherein the epitaxial pattern includes first and second epitaxial sidewalls which extend from the first and second sidewalls, respectively, of the active region (fig. 23: at least portion 436' of 420' includes lateral sidewall surfaces extending away from sidewalls of 112), 
wherein the first epitaxial sidewall (left or right sidewall of 420') includes a first epitaxial lower sidewall (¶ 0021: downward facing surfaces 426 of figs. 9-13), a first epitaxial upper sidewall (upward 
wherein the second epitaxial sidewall includes a second epitaxial lower sidewall, a second epitaxial upper sidewall, and a second epitaxial connecting sidewall which connects the second epitaxial lower sidewall and the second epitaxial upper sidewall (fig. 23: 420' comprises opposing left and right sidewall portions with a mirror-image shape, each including lower, middle, and upper sidewall portions), 
wherein a distance between the first and second epitaxial upper sidewalls in a second direction intersecting the first direction decreases as a distance from the active region increases in a third direction, which is perpendicular to the first and second directions (fig. 23: lateral distance between opposing 422 surfaces decreases as the vertical distance from 112 increases), and 
wherein the first and second epitaxial lower sidewalls extend in parallel to a top surface of the substrate (fig. 4: left and right sidewall portions of 420, corresponding to 420' of fig. 23, extend in parallel in the lengthwise direction parallel to top surface of 110).

Regarding claim 2, Wang teaches the semiconductor device of claim 1, wherein a distance between the first and second epitaxial connecting sidewalls is substantially constant in the third direction away from the active region (fig. 23: distance between middle sidewall of 420' substantially constant in the vertical direction).

Regarding claim 9, Wang teaches a semiconductor device (fig. 14) comprising:
an active region (¶ 0013: fin 112, comprising a transistor channel) including first and second sidewalls which extend in a first direction (fig. 1: 112 comprises sidewalls extending in a lengthwise direction); and 
an epitaxial pattern (¶ 0021: 420) disposed on the active region (fig. 14: 420 disposed on 112),
wherein the epitaxial pattern includes first and second epitaxial sidewalls which extend from the first and second sidewalls, respectively, of the active region (fig. 14: at least portion 436 of 420 includes lateral sidewall surfaces extending away from sidewalls of 112),
wherein the first epitaxial sidewall includes a first epitaxial lower sidewall (¶ 0021: 426), a first epitaxial upper sidewall (¶ 0021: 422), and a first epitaxial connecting sidewall (¶ 0021: 424) which connects the first epitaxial lower sidewall and the first epitaxial upper sidewall (fig. 13 among others: 424 connects 426 and 422), 
wherein the second epitaxial sidewall includes a second epitaxial lower sidewall, a second epitaxial upper sidewall, and a second epitaxial connecting sidewall which connects the second epitaxial lower sidewall and the second epitaxial upper sidewall (fig. 14: 420 comprises opposing left and right sidewall portions with a mirror-image shape, each including lower, middle, and upper sidewall portions), 
wherein the first and second epitaxial upper sidewalls are formed by crystal planes included in a first crystal plane group (¶ 0021: 422 formed by (111) facets), and 
wherein the first and second epitaxial connecting sidewalls are formed by crystal planes included in a second crystal plane group which is different from the first crystal plane group (¶ 0021: sidewalls 424 of the first epitaxial structures 420 formed by (110) facets).

Regarding claim 10, Wang teaches the semiconductor device of claim 9, wherein the first crystal plane group is a {111} crystal plane group, and wherein the second crystal plane group is a {110} crystal plane group (¶ 0021: 422 and 426 formed by (111) facets, and 424 formed by (110) facets).

Regarding claim 11, Wang teaches the semiconductor device of claim 9, wherein the first and second epitaxial lower sidewalls are formed by crystal planes included in a third crystal plane group, and wherein the first and third crystal plane groups are {111} crystal plane groups (¶ 0021: 422 and 426 formed by (111) facets).

Regarding claim 13, Wang teaches the semiconductor device of claim 9, further comprising: 
a field insulating film (¶ 0048: 120) covering the first and second sidewalls (fig. 14: 120 covers sidewalls of 112), and epitaxial spacers (¶ 0020: 312) disposed on the field insulating film (fig. 14: 312 disposed on 112), wherein the epitaxial spacers partially cover the first and second epitaxial sidewalls (fig. 14: 312 at least partially covers lower sidewall portions 426).

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih et al. (PG Pub. No. US 2020/0243544 A1).
Regarding claim 1, Shih teaches a semiconductor device (figs. 27A-27B among others) comprising: 
an active region (¶ 0037: fin portion 228, comprising an active channel region of a transistor) disposed on a substrate (¶ 0018: 210) and including first and second sidewalls which extend in a first direction (figs. 3A-3B among others: 228 comprises sidewalls extending in a lengthwise direction); and 
an epitaxial pattern (¶ 0039-0047: composite epitaxial structure including elements 312A-312E, herein referenced as '312') disposed on the active region (figs. 22-27: 312 disposed on 228), 

wherein the first epitaxial sidewall (left or right sidewall of 312) includes a first epitaxial lower sidewall (¶ 0049: second facet 312E-3), a first epitaxial upper sidewall (¶ 0049: first facet 312E-2), and a first epitaxial connecting sidewall (¶ 0049: connecting sidewall corner C6) which connects the first epitaxial lower sidewall and the first epitaxial upper sidewall (fig. 23E among others: C6 connects 312E-3 and 312E-2), 
wherein the second epitaxial sidewall includes a second epitaxial lower sidewall, a second epitaxial upper sidewall, and a second epitaxial connecting sidewall which connects the second epitaxial lower sidewall and the second epitaxial upper sidewall (fig. 23E: 312 comprises opposing left and right sidewall portions with a mirror-image shape, each including lower, middle, and upper sidewall portions), 
wherein a distance between the first and second epitaxial upper sidewalls in a second direction intersecting the first direction decreases as a distance from the active region increases in a third direction, which is perpendicular to the first and second directions (fig. 23E: lateral distance between opposing 312E-2 surfaces decreases as the vertical distance from 228 increases), and 
wherein the first and second epitaxial lower sidewalls extend in parallel to a top surface of the substrate (fig. 23A: left and right sidewall portions 312E-3 extend in parallel in the lengthwise direction parallel to top surface of 210).

Regarding claim 3, Shih teaches the semiconductor device of claim 1, wherein the first and second epitaxial connecting sidewalls are curved (¶ 0046: C4 comprises a rounded shape).

Regarding claim 4, Shih teaches the semiconductor device of claim 1, wherein the epitaxial pattern includes an epitaxial top surface (¶ 0049: 312E-1) which connects the first and second epitaxial connecting sidewalls (fig. 23: 312E-1 at least indirectly connects left and right middle sidewall portions C6), and wherein the epitaxial top surface is curved (¶ 0050 & fig. 23E: 312E-1 is rounded).

Regarding claim 5, Shih teaches the semiconductor device of claim 1, wherein the epitaxial pattern includes an epitaxial top surface (¶ 0049: 312E-1) which connects the first and second epitaxial connecting sidewalls (fig. 23: 312E-1 at least indirectly connects left and right middle sidewall portions C6), and wherein the epitaxial top surface includes a portion extending in parallel to the top surface of the substrate (fig. 24A: height of 312E relative to surface of 212 is substantially constant along the lengthwise direction of 312.  Therefore, at least the apex of 312E-1 extends in parallel to the top surface of 212).

Regarding claim 6, Shih teaches the semiconductor device of claim 1, further comprising: 
a field insulating film (¶ 0054: 320) disposed on the substrate and covering the first and second sidewalls (figs. 25A-25B among others: 320 covers left and right sidewalls of 312), wherein the field insulating film partially covers the first and second epitaxial lower sidewalls (figs. 25A-25B: 320 at least partially covers left and right sidewall portions 312E-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shih as applied to claim 1 above, and further in view of Bourjot et al. (PG Pub. No. US 2019/0341448 A1).
Regarding claim 8, Shih teaches the semiconductor device of claim 1, comprising an epitaxial pattern (312), and an active region (¶ 0037: active channel 228) connected to the epitaxial pattern (figs. 23A-23B among others: 228 connected to 312).
Shih is silent to the active region comprising at least one nanosheet.
Bourjot teaches a semiconductor device (figs. 21A-21B) including an epitaxial pattern (¶ 0033: 280, corresponding to 312 of Shih), the epitaxial pattern comprising upper, lower, and connecting sidewalls (¶ 0033: hexagonal shape, similar to the facets of Shih), and at least one nanosheet (¶ 0033: portions of nanosheet stack 210) connected to the epitaxial pattern (fig. 21A: at least a portion of nanosheet stack 210 connected to 280).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the active region of Shih with the nanosheet of Bourjot, as a means to provide additional surfaces for epitaxial growth (¶ 0003, 0023), increasing the epitaxial growth rate and optimizing the shape of the source/drain epitaxy structure (¶ 0033).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 9 above, and further in view of Sung et al. (PG Pub. No. US 2012/0132957 A1).
Regarding claim 12, Wang teaches the semiconductor device of claim 9, wherein the first and second epitaxial lower sidewalls are formed by crystal planes included in a third crystal plane group (¶ 0021: left/right 426 elements formed by downward facing facets of a crystal plane group), wherein the first crystal plane group is a {111} crystal plane group (¶ 0021: left/right 422 elements formed by upward facing facets of a (111) crystal plane group).
Wang does not teach the third crystal plane group is a {100} crystal plane group.
Sung teaches an epitaxial pattern (¶ 0021: 270, corresponding to 420 of Wang) comprising first sidewall portions formed by a (110) crystal plane (corresponding to 422 of Wang), second sidewall portions (corresponding to 426 of Wang), and connecting sidewall portions formed by a (110) crystal plane (corresponding to 424 of Wang), wherein the second sidewall portions are formed by a (100) crystal plane (¶ 0021 and annotated fig. 2E below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the epitaxial pattern of Wang with the crystal planes of Sung, as a means to provide device 

[AltContent: arrow][AltContent: textbox (<111> crystal plane)][AltContent: arrow][AltContent: textbox (<110> crystal plane)][AltContent: textbox (<100> crystal plane)][AltContent: arrow]
    PNG
    media_image1.png
    472
    579
    media_image1.png
    Greyscale

 
Furthermore, the Examiner notes that the limitation "the third crystal plane group is a {100} crystal plane group" recited in claim 12 is mutually exclusive to "third crystal plane groups are {111} crystal plane groups" recited in claim 11.  Should applicant traverse on the grounds that the limitation “the third crystal plane group is a {100} crystal plane group” is patentably distinct from the claim 11 limitation “third crystal plane groups are {111} crystal plane groups”, Applicant should submit evidence or identify such evidence now of record showing the inventions to be non-obvious variants or clearly .

	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 9 above, and further in view of Chiang et al. (PG Pub. No. US 2020/0006154 A1).
Regarding claim 15, Wang teaches the semiconductor device of claim 9, comprising an active region (112) of a semiconductor device.  Wang further teaches the semiconductor device comprises both NMOS and PMOS regions (¶¶ 0021, 0023: 102, 104), the NMOS and PMOS active regions comprise a fin-type structures (¶0013: 112 in NMOS region 102 and 114 in PMOS region 104 comprise fins), the epitaxial pattern 420 is disposed in NMOS region 102 comprises a hexagonal shape (fig. 4 among others), and epitaxial pattern 520 disposed in PMOS region 104 comprises a diamond shape (fig. 4).
Wang does not teach wherein the active region 112 is disposed in a P-type metal oxide semiconductor (PMOS) region.
Chiang teaches an epitaxial pattern (¶ 0072: 120) formed on an active fin (¶ 0050 & figs. 11A-11B: 120 formed on at least a portion of semiconductor fin 15), wherein the active fin is disposed in a P-type metal oxide semiconductor (PMOS) region (¶ 0072: 120 is for a pFET).  Chiang further teach the epitaxial pattern comprises shapes including diamond and hexagonal, among others (¶ 0072).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure an active region of Wang including the structural limitations of claim 9 (hexagonal shaped epitaxial pattern) in a P-type metal oxide semiconductor (PMOS) region, as a means to provide a PMOS device with a hexagonal shape epitaxial pattern.  Said modification would enable adjustment and 
Furthermore, since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the hexagonal epitaxial structure of Wang could be arranged in a p-type metal oxide semiconductor (PMOS) region as evidenced by Chiang, with no change to the respective functions of a fin-type semiconductor device including epitaxial source/drain structures and an active channel region.

Claims 16-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 16, Wang teaches a semiconductor device comprising: 
a first active region (¶ 0013: 112) disposed in a first region of a substrate (fig. 1: 112 disposed in region 102 of substrate 110) and including first and second sidewalls which extend in a first direction (112 comprises opposing left and right sidewalls extending in a first lengthwise direction); 
a second active region (¶ 0013: 114) disposed in a second region of the substrate (fig. 1: 112 disposed in region 102 of substrate 110) and including third and fourth sidewalls which extend in a second direction (114 comprises opposing left and right sidewalls extending in a second lengthwise direction);
a first epitaxial pattern (¶ 0021: 420) disposed on the first active region (fig. 4: 420 disposed on 112); and 
a second epitaxial pattern (¶ 0023: 520) disposed on the second active region (fig. 5: 520 disposed on 114), 
wherein the first epitaxial pattern includes first and second epitaxial sidewalls which extend from the first and second sidewalls, respectively, of the first active region (fig. 4: 420 comprises opposing left and right sidewalls extending away from sidewalls of 112), 
wherein the first epitaxial sidewall (left or right sidewall of 420) includes a first epitaxial lower sidewall (426), a first epitaxial upper sidewall (422), and a first epitaxial connecting sidewall (424) which connects the first epitaxial lower sidewall and the first epitaxial upper sidewall (fig. 4: 424 connects 426 to 422), 
wherein the second epitaxial sidewall includes a second epitaxial lower sidewall, a second epitaxial upper sidewall, and a second epitaxial connecting sidewall which connects the second epitaxial lower sidewall and the second epitaxial upper sidewall (fig. 4: opposing sidewall of 420 includes lower portion 426, upper portion 422, and connecting portion 424), 
wherein the second epitaxial pattern includes third and fourth epitaxial sidewalls (left and right sidewalls of 520) which extend from the third and fourth sidewalls, respectively, of the second active region (fig. 22: 520 comprises opposing left and right sidewalls extending away from sidewalls of 114), 
wherein the third epitaxial sidewall includes a third epitaxial lower sidewall (526) and a third epitaxial upper sidewall (522) which is directly connected to the third epitaxial lower sidewall (fig. 5: 522 directly connected to 526), 
wherein the fourth epitaxial sidewall includes a fourth epitaxial lower sidewall and a fourth epitaxial upper sidewall which is directly connected to the fourth epitaxial lower sidewall (fig. 5: opposing sidewall of 520 includes upper portion 522 directly connected to lower portion 526), 

wherein the first and second epitaxial lower sidewalls are formed by crystal planes included in a second crystal plane group (¶ 0021: sidewall portions 426 formed by {111} crystal planes).
Wang is silent to the third and fourth epitaxial upper sidewalls and the third and fourth epitaxial lower sidewalls are formed by crystal planes included in the first crystal plane group.
However, Wang does teach the third and fourth epitaxial upper sidewalls face upwards, and the third and fourth epitaxial lower sidewalls face downwards (¶ 0023 & fig. 5: sidewall portions 522 face upwards, sidewall portions 526 face downwards), and that upwards and downwards facing facets are formed by (111) crystal planes (¶ 0021).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the third and fourth epitaxial upper sidewalls and the third and fourth epitaxial lower sidewalls by crystal planes included in the first crystal plane group, as a means to provide a crystal orientation suitable for providing the upward and downward facing facets of epitaxial pattern 520 disclosed in fig. 5 of Wang.

Regarding claim 17, Wang teaches the semiconductor device of claim 16, wherein the first crystal plane group is a {111} crystal plane group (¶ 0021: sidewall portions 422 formed by facets of {111} crystal planes).

Regarding claim 18, Wang teaches the semiconductor device of claim 16, wherein the first and second epitaxial connecting sidewalls are formed by crystal planes included in a third crystal plane group which is different from the first and second crystal plane groups (¶ 0021: sidewall portions 424 formed by facets of crystal planes other than {111}).

Regarding claim 19, Wang teaches the semiconductor device of claim 18, wherein the first and second crystal plane groups are the same (see claim 16 above and ¶¶ 0021-0023 of Wang: 111 crystal plane provides the upward facing facets of the first through fourth upper sidewalls and downward facing facets of first through fourth lower sidewalls taught by Wang).

Regarding claim 20, Wang teaches the semiconductor device of claim 18, wherein the first crystal plane group is a {111} crystal plane group (¶ 0021: upward and downward facing facets formed by {111} crystal planes), and wherein the third crystal plane group is a {110} crystal plane group (¶ 0021: connecting sidewall portions 424 formed by facets of a {110} crystal plane group).

Regarding claim 24, Wang teaches the semiconductor device of claim 16, comprising a width of the first active region (¶ 0042: width W1 of 112) in a third direction that intersects the first direction (fig. 15: W1 intersects the extending direction of 112), and a width of the second active region (¶ 0044: W5) in a fourth direction that intersects the second direction (fig. 15: W5 intersects the extending direction of 114).
Wang does not teach wherein the width of the first active region is greater than the width of the second active region.
However, Wang does teach the width of the second active region is a results-effective variable (¶ 0044).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the width of the second active region of Wang, as a means to optimize the space between adjacent second epitaxial patterns 520 (¶ 0044), related spacer residue (¶¶ 0020, 0045) and size of epitaxial patterns (¶ 0060).  Such an adjustment allows for control of merging or separation of epitaxial 
Accordingly, reducing the width of the second active region to meet the claimed range of “the width of the first active region is greater than the width of the second active region” would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of first and second active region widths is disclosed by Wang.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 16 above, and further in view of Lin et al. (PG Pub. No. US 2019/0312143 A1).
Regarding claim 26, Wang teaches the semiconductor device of claim 16, wherein the second region is a P-type metal oxide semiconductor (PMOS) region (¶ 0023: 104 comprises a p-type region).  Wang further teaches the semiconductor device is configured to include static random access memory (SRAM), logic circuits, other memory cells, and combinations thereof (¶ 0011).
Wang does not teach both the first region and the second region are a P-type metal oxide semiconductor (PMOS) regions.
Lin teaches a finfet device (fig. 14: 100) comprising first and second epitaxial patterns (¶¶ 0054-0057 & fig. 14: epitaxial material 170 formed in first recess 150A and second recess 150B, each comprising a different shape, corresponding to 420 and 520 of Wang), wherein the first and second epitaxial patterns are respectively formed in first and second regions (shown as left and right regions of figs. 9-14, corresponding to 102 and 104 of Wang).  Lin further teaches both the first region and the second region are a P-type metal oxide semiconductor (PMOS) regions (¶ 0020: first and second regions comprise portions of n-well 108 of a PFET device region).


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN TURNER/Examiner, Art Unit 2894